DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 1, Figures 1-3, claims 1-6, 9 and 10 in paper filed on 6/24/22 without traverse is acknowledged.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu Kenji (WO 2015029400) in view of Zhang et al. (US 10,937,605).
	Regarding claim 1, Kenji discloses a contact comprising:
a fixed contact (100, 101); 
a movable contact (11) configured to move between a closed position where the movable contact (11) contacts the fixed contact (100, 101) and an open position where the movable contact (11) is separate from the fixed contact (100, 101); 
a housing (13) configured to house the fixed contact (100, 101) and the movable contact (11),
the arc extinguishing member (14) disposed in the housing (13), 
the arc extinguishing member (14) being disposed facing a gap between the fixed contact (10) and the movable contact (11) in a state where the movable contact (11) is in the open position, 
the arc extinguishing member (14) being configured to discharge an arc extinguishing gas.  
Kenji does not disclose the movably arc extinguishing member.
Zhang discloses an electrical contact system comprising the movably arc extinguishing member (201, 202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the arc extinguishing member as taught by Zhang with Kenji’s switch for the purpose of protecting the switch from being damaged.
	
    PNG
    media_image1.png
    280
    313
    media_image1.png
    Greyscale

Regarding claim 2, which depends from claim 1, Zhang discloses:
the arc extinguishing member (201, 202) is further configured to move at least in a direction in which the arc extinguishing member (201. 202) separates from the fixed contact (311, 321).  
Regarding claim 3, which depends from claim 1, Zhang discloses:
the arc extinguishing member (201, 202) is further configured to move at least in a direction in which the arc extinguishing member separates from the movable contact (411, 421).  
Regarding claim 4, which depends from claim 1, Zhang discloses: 
the arc extinguishing member (201, 202) has a shape that tapers toward the gap (see Figure 1).  
Claims 1, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu Kenji (WO 2015029400) in view of Sato et al. (US 2014/0048513).
Regarding claim 1, Kenji discloses a contact comprising:
a fixed contact (100, 101); 
a movable contact (11) configured to move between a closed position where the movable contact (11) contacts the fixed contact (100, 101) and an open position where the movable contact (11) is separate from the fixed contact (100, 101); 
a housing (13) configured to house the fixed contact (100, 101) and the movable contact (11),
the arc extinguishing member (14) disposed in the housing (13), 
the arc extinguishing member (14) being disposed facing a gap between the fixed contact (10) and the movable contact (11) in a state where the movable contact (11) is in the open position, 
the arc extinguishing member (14) being configured to discharge an arc extinguishing gas.  
Kenji does not disclose the movably arc extinguishing member.
Sato discloses a Circuit Breaker comprising the movably arc extinguishing member (10b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the arc extinguishing member as taught by Sato with Kenji’s switch for the purpose of protecting the switch from being damaged.
Regarding claim 5, which depends from claim 1, Sato discloses:
a support member (10a) configured to movably support the arc extinguishing member (10b), wherein the support member (10a) has a spring characteristic (10a is a leaf spring).  
Regarding claim 6, which depends from claim 5, Kenji and Sato do not disclose the support member (10a) is a coil spring (figure 4).
Regarding claim 9, which depends from claim 5, Sato discloses:
in a direction from the arc extinguishing member (10b) toward the gap (see the drawing below), a distance between a tip of the arc extinguishing member (10b) and the fixed contact (4a) is smaller than a distance from the housing (9) to the tip of the arc extinguishing member (10b, see the drawing below).  
[AltContent: arrow][AltContent: textbox (Tip of the arc Extinguishing 10B)][AltContent: textbox (Gap )][AltContent: arrow]
    PNG
    media_image2.png
    607
    610
    media_image2.png
    Greyscale


Regarding claim 10, which depends from claim 5, Sato discloses:
in a direction from the arc extinguishing member toward the gap (see the drawing above), a distance between a tip of the arc extinguishing member (10b, see the drawing above) and the movable contact (3a) is smaller than a distance from the housing (9) to the tip of the arc extinguishing member (10b).
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
August 13, 2022

/BERNARD ROJAS/Primary Examiner, Art Unit 2837